DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 30 April 2021.
The amendment filed 30 April 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1 and 13 were amended in the amendment filed 30 April 2021.
Claim 7 was cancelled in the amendment filed 30 April 2021.
Claims 1–6 and 8–23 are pending before the Office and currently examined.
Claim Objections
Claim 13 is objected to because of the following informalities: the end of line 19 should include a semicolon after the words “the solar module”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1–6 and 8–23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 each recite the limitation “tape securing the isolation strip to the first and second electrically conductive ribbons and to at least one string of the plurality of strings” (claim 1 at lines 28–29; claim 13 at lines 24–25). This limitation is open to one tape securing the first and second conductive ribbons to the string. However, the closest support the examiner could find for this limitation is Fig. 88, which shows separate pieces of tape securing the elements together, i.e. tape to secure a first conductive ribbon to an isolation strip, another tape to secure a second conductive ribbon to the isolation strip, and another tape to secure the isolation strip to the string. Thus, the full breadth of the limitation, including one tape securing all elements together, is not supported by the original application.
Claims 2–6, 8–12, and 14–23 are rejected as being dependent upon rejected claims 1 and 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–6 and 8–23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 each recite the limitation “a plurality of strips singulated from a solar cell and having chamfers” in line 2. It is unclear to the examiner if the plurality of strips have the chamfers or if the solar cell overall has chamfers. If it is the first interpretation, this limitation may constitute new matter as the Figures do not show strips having chamfers as claimed with the limitations of the front side bus bars recited in claims 1 and 13. Clarification is required.
Claim 1 recites the limitation “an isolation strip disposed between the at least two sets” (line 24). It is unclear to the Examiner if the isolation strip is placed between the respective individual sets of the “at least two sets”, or is placed between the collective “at least two sets” and some other element. Clarification is required.
Claims 2–6, 8–12, and 14–23 are rejected as being dependent upon rejected claims 1 and 13.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-6 and 8-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0090314 A1; hereinafter “Yang”) in view of Eldershaw et al. (US 2010/0143581 A1; hereinafter “Eldershaw”), Von Campe et al. (US 2014/0318613 A1; hereinafter “Von Campe”), Armstrong et al. (US 2008/0099062 A1; hereinafter “Armstrong”), Wanlass et al. (US 2007/0137698 A1; hereinafter “Wanlass”), and Nakamura (US 2008/0053511 A1; hereinafter “Nakamura”).
Regarding claims 1 and 13, Yang teaches a solar module (panel; abstract and Figs. 8-9), comprising: 
a plurality of strips singulated from a solar cell (paragraphs 0044-0045 and 0062), the solar cell including a plurality of front side bus bars and a plurality of back side bus bars (paragraphs 0048-0050); 
a plurality of strings (U-shaped strings 806/808/810 in fig. 8; paragraph 0058) formed of the plurality of strips singulated from the solar cell (figs. 8-9 describing the strings formed from strips forming the solar cells; paragraphs 0058-0063), wherein at least two of the plurality of strings are electrically connected in parallel to form a set (paragraphs 0058-0060 and 0062).
Regarding limitations recited in instant claim 13, Yang further teaches at least one set extending across a width of the solar module (Figs. 8-9).

Eldershaw teaches chamfered edge solar cells (abstract; Figs. 1 and 3D-F). Eldershaw teaches the solar cell includes a chamfered edge (41C; paragraph 0028) and the conductive elements on the face of the solar cell (44) are formed so that they are roughly aligned with the chamfered edge starting/ending points (see Figs. 3D-F). Eldershaw teaches there is an offset a predetermined distance (S) between the conductive elements and the chamfered edge prevent electrical shorts between the upper and lower surfaces of the solar cell (paragraph 0006 and 0035-0042).
Furthermore, Von Campe teaches solar cells (abstract and Fig. 16). Von Campe teaches bus bar (i.e. 434, 436, 438, 440) are formed across the surface of the solar cell including chamfers (Fig. 16) and are spaced unequally across the front side of the cell (paragraph 0107-0108). Von Campe teaches solar cells also back side bus bar electrodes formed along opposite sides of the solar cell (Fig. 2 and paragraph 0029). Von Campe teaches the configuration 
The devices of Yang, Eldershaw, and Von Campe are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang and form the solar cell with chamfered edges and multiple rear bus bar electrodes as shown by Eldershaw and Von Campe because the simple substitution of one known element for another, in the instant case a solar cell that is square for a pseudo-square shape with chamfered edge and rear bus bar electrodes, supports a prima facie obviousness determination since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Eldershaw and Von Campe above showing chamfered edge solar cells being used as solar cells, and because the change in shape of the solar cell is obvious, absent persuasive evidence that a particular configuration is significant (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and see MPEP 2143 I. B.). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bus bar electrodes of modified Yang such that they are spaced unequally across the front surface and not positioned at the edge of the solar cell, as shown by Von Campe, in order to avoid cracking on the connector and busbar, as taught above by Von Campe. Additionally, it would have been obvious to one of ordinary skill in the art to form the bus bar electrode closer to the edge such that it has a length corresponding to the length between the beginning/ending points of adjacent chamfers on one edge, in order to prevent the shorting between the front and rear surfaces with too much material, as taught above by taught above by Eldershaw. Furthermore, a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). The modification would necessarily result in the solar cell including chamfers with a plurality of front side and back side bus bars, the front side bus bars positioned unequally across the front side and not at the edge of the solar cell, as well as the front side bus bars having different lengths, and a plurality of back side bus bars on the back side of the solar cell along opposite edges of the solar cell, as recited in instant claims 1 and 13.
However, modified Yang is silent to at least two sets extending across a width of the solar module and being electrically connected in series, wherein a first set of the at least two sets is electrically coupled to a first one of a first pair of bus bars formed along a first edge of the solar module and a first one of a second pair of bus bars formed along a second edge of the solar module, and wherein a second set of the at least two sets is electrically coupled to a second one of the first pair of bus bars formed along the first edge of the solar module, and a second one of the second pair of bus bars formed along the second edge of the solar module, as required in instant claims 1 and 13.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Yang and interconnect the sets of modified Yang in series in order to increase the open circuit output voltage of the photovoltaic module, as taught above by Armstrong. Furthermore, it would have been obvious to use the bus bar arrangements of Armstrong Fig. 2 as Armstrong teaches this is a known configuration to allow for interconnection and output of the interconnected submodules forming the photovoltaic module. The modification would necessarily result in the device as recited in instant claims 1 and 13.
However, modified Yang is silent to an isolation strip disposed between the first and second sets, the isolation strip having a squared off end and a tabbed end wider than the squared off end, first and second electrically conductive ribbons disposed on the tabbed end, and tape securing the isolation strip to the first and second electrically conductive ribbons and to at least one string of the plurality of strings. The Examiner notes the sets of Yang are isolated from one another, i.e. spaced apart (see Figs. 8-9).
Wanlass discloses a photovoltaic device (title) comprising subcells in a string that are isolated from each other by an isolation layer (606; paragraph 0077).  

Therefore, it would have been obvious to one having ordinary skill in the art to have modified the solar module of Yang such that the subcells are isolated using an isolation strip as taught by Wanlass because utilizing one known way to isolate a subcell in place of another is well within the ambit of one of ordinary skill in the art. Because the subcells are isolated, the strings would also be isolated from each other and the isolation layer would be disposed between the first and second sets containing the strings. It would have been obvious to one of ordinary skill in the art to further modify the isolation structure with the isolation structure of Nakamura, because the simple substitution of one known element for another to perform the same function, in the instant case isolating structures used in solar cells, supports a prima facie obviousness determination (see MPEP 2143 I. B.), especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Nakamura above. Furthermore, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
The Examiner notes the limitations wherein the first and second electrically conductive ribbons “serv[e] as hidden interconnects to a junction box” is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the structure positively recited in claims 1 and 13, i.e. first and second electrically conductive ribbons. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified yang teaches all positively recited limitations, the device of the prior art is therefore capable of the use recited by Applicant, absent a showing to the contrary/
Regarding claims 2 and 14, modified Yang further teaches wherein the first one and the second one of the first pair of bus bars formed along the first edge of the solar module are spaced apart from one another (Armstrong Fig. 2).
Regarding claims 3 and 15, modified Yang further teaches the first one and the second one of the second pair of bus bars formed along the second edge of the solar module are spaced apart from one another (Armstrong Fig. 2).
Regarding claims 4-5 and 16-17, modified Yang further teaches the string has between 15 and 100 strips (Figs. 8-9 and paragraph 0058 with 72 strips; see MPEP 2144.07).

Regarding claims 8 and 19, modified Yang further teaches a remainder of the back side bus bars are unequally spaced across the back side of the solar cell (Von Campe Fig. 2).
Regarding claims 9 and 20, modified Yang further teaches the plurality of strips are disposed in an overlapped arrangement (paragraphs 0073 and 0075).
Regarding claims 10 and 21, modified Yang further teaches all of the strips have a substantially equal width (paragraphs 0062 and 0064).
Regarding claims 11 and 22, modified Yang further teaches all of the strips have a substantially equal area (paragraph 0062).
Regarding claims 12 and 23, modified Yang further teaches each strip of the plurality of strips includes a front side bus bar on an edge opposite from an edge on which a back side bus bar is formed (Figs. 3F and 13A/B).
Response to Arguments
Applicant's arguments filed 30 April 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection, necessitated by Applicant’s amendment.
Applicant argues on page 7 the amendments to claims 1 and 13 overcome the previous rejections under 35 U.S.C. § 112(b). However, the examiner notes the issue of the location of the chamfers being on the strips or the solar cell remains. Therefore the rejection is maintained.
Applicant’s arguments with respect to claims dependent from independent claims 1 and 13 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726